Order of the Appellate Term, of the Supreme Court, First Department (Parness, J. P., McCooe and Glen, JJ.), entered February 22, 1995, which affirmed the order of Civil Court, New York County (Wilfred O’Connor, J.), entered on or about May 25, 1994, granting defendant’s motion to dismiss for lack of personal jurisdiction, unanimously affirmed, without costs.
Defendant demonstrated that its worker who was served was not authorized to receive process. There was no competent evidence adduced at the traverse hearing of any inquiry by the process server regarding the authority of the person served, nor was there any indication that the person served made any representation to the process server of having authority to receive service on behalf of the corporate defendant. Moreover, plaintiff failed to demonstrate that defendant had been served "in a manner which, objectively viewed, [was] calculated to give the corporation fair notice” (Fashion Page v Zurich Ins. Co., 50 NY2d 265, 272). We have considered plaintiff’s remaining contentions, and find them to be without merit. Concur— Sullivan, J. P., Ellerin, Tom and Andrias, JJ.